Citation Nr: 1706729	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-33 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Entitlement to reimbursement of medical expenses for physical therapy rendered on February 23, 2011, March 2, 2011, March 9, 2011, and April 6, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 






INTRODUCTION

The Veteran had active service from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal a November 2012 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND 

The Veteran asserts that the physical therapy treatment rendered on February 23, 2011, March 2, 2011, March 9, 2011, and April 6, 2011 was authorized by VA.  He maintains that Stanwood Camono Physical Therapy obtained authorization from VA prior to his treatment.  

The treatment records for services rendered on February 23, 2011, March 2, 2011, March 9, 2011, and April 6, 2011 are not of record.  On remand, the VA should obtain the treatment records and any records pertaining to authorizations provided by VA for treatment on February 23, 2011, March 2, 2011, March 9, 2011, and April 6, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide consent for the release of medical and administrative records from Stanwood Camano Physical Therapy for treatment received on February 23, 2011, March 2, 2011, March 9, 2011, and April 6, 2011, to include any records showing communication with VA for authorization of treatment.

2. Ensure that all medical and administrative records from the VAMC in Denver, to include all documentation of communications with Stanwood Camano Physical Therapy as to requests for authorization for medical treatment, have been associated with the record.

3.  Then, readjudicate the claim.  If the claim remains denied,  issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





Department of Veterans Affairs


